                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

ALPHASENSE, OY and ALPHASENSE, INC.,

                                                      C. A. No.
                                Plaintiffs,

        v.
                                                      JURY TRIAL DEMANDED
SENTIEO, INC.,

                                Defendant.

                          COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiffs AlphaSense Oy and AlphaSense, Inc. (collectively, “AlphaSense”), by and

through their undersigned counsel, hereby file the following Complaint against Defendant Sentieo,

Inc. (“Sentieo” or “Defendant”) and allege as follows:

                                   NATURE OF THE ACTION

        1.       This is an action for patent infringement of U.S. Patent No. 11,023,675 (“the ’675

Patent”) arising under the patent laws of the United States, 35 U.S.C. § 1 et seq.

        2.       In 2010, Plaintiff AlphaSense launched the AlphaSense Platform, an innovative,

award-winning search engine that, among other things, utilizes natural language processing and

an innovative user interface to enable its users to rapidly and reliably find relevant information

within financial documents (the “AS Platform”). Prior to launching the AS Platform, in 2009,

AlphaSense filed an application for a United States Patent to protect the innovations utilized by

the AS Platform. AlphaSense’s patent application issued on June 1, 2021 as the ’675 Patent.

        3.       Until 2015, the AS Platform was the lone search platform of its kind. In 2015,

Defendant Sentieo entered the market with a search platform (the “Sentieo Platform”) that had

remarkable similarity to the AS Platform in too many ways to be mere coincidence. The Sentieo

Platform infringes AlphaSense’s ’675 Patent, thereby causing irreparable harm to AlphaSense, and

                                                 1
NG-9J84MDUI 4825-6181-6296v20
will continue to do so unless this Court intervenes. AlphaSense therefore respectfully seeks, among

other things, injunctive relief prohibiting Sentieo from infringing AlphaSense’s ’675 Patent and

seeks the payment of damages, to the extent that such damages can be computed from Sentieo’s

acts of infringement.

                                          THE PARTIES

        4.       Plaintiff AlphaSense Oy is a Finnish limited company with a principal place of

business located at Itämerenkatu 3 00180, Helsinki, Finland. Plaintiff AlphaSense, Inc. is a

California corporation with a principal place of business located at 24 Union Square East, 5th Floor,

New York, NY 10003. AlphaSense conducts business through its website located at www.alpha-

sense.com.

        5.       Upon information and belief, Defendant Sentieo, Inc. is a Delaware corporation

with a principal place of business located at 315 Montgomery Street, 10th Floor, San Francisco,

CA 94104.

        6.       On information and belief, Sentieo conducts business through its website located at

www.sentieo.com.

                                  JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1331 and 1338(a).

        8.       Plaintiff AlphaSense Oy is the owner, by assignment, of the ’675 Patent. Plaintiff

AlphaSense Oy has granted Plaintiff AlphaSense, Inc. an exclusive license to the ’675 Patent.

Therefore, Plaintiffs AlphaSense Oy and AlphaSense, Inc. have standing to pursue the relief

sought herein.

        9.       This Court has personal jurisdiction over Sentieo because Sentieo is incorporated

in the state of Delaware.

                                                  2
NG-9J84MDUI 4825-6181-6296v20
        10.      Venue is proper in this District under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b)

because Sentieo is incorporated in Delaware and therefore resides in Delaware. Moreover,

Delaware is a convenient forum for resolution of the parties’ disputes set forth herein. For instance,

Sentieo publishes “Terms of Service” for its infringing systems and services that include a forum

selection clause for the State of Delaware:

        These Terms of Service shall be governed and construed in accordance with the
        laws of the United States and the State of Delaware, without giving effect to
        conflicts-of-law principles thereof. You agree to submit to the personal jurisdiction
        of the state and federal courts located in the State of Delaware with respect to any
        legal proceedings that may arise in connection with the Service or from a dispute
        as to the interpretation or breach of these Terms of Service.

Ex. B, Printout of Terms of Service, sentieo.com/terms-of-service.

                                         BACKGROUND

        A.       AlphaSense’s AS Platform

        11.      AlphaSense provides the AS Platform, a software platform providing an innovative,

award-winning search engine that allows users to search through financial documents, e.g., SEC

or other regulatory filings and transcripts of investor calls, for specific information that matches

the users’ queries and/or matches terms that are synonymous with the terms in the user’s query.

AlphaSense owns and operates the website www.alpha-sense.com to promote the AS Platform.

        12.      AlphaSense designed the AS Platform, including the search results, with a unique

graphical user interface that allows users to search for and identify key data points and insights on

virtually any company or industry. By using the AS Platform, subscribers efficiently find and

access critical financial information in filings, transcripts, presentations, news, and research.

Today, more than 1600 firms and their employees rely on AlphaSense and the AS Platform,

including investment managers, global banks, research firms, consultancies, and corporations.




                                                  3
NG-9J84MDUI 4825-6181-6296v20
        13.      The search engine at the heart of the AS Platform aggregates thousands of disparate

sources in one location, intelligently indexes these sources, and provides users unparalleled search

capabilities through its patented technology. Additionally, the AlphaSense search engine provides

a feature branded as Smart Synonyms® that automatically expands user keyword searches to

capture alternative words and terms for thousands of financial and business terms, while filtering

out false positives, to capture the information the user seeks.

        14.      AlphaSense invested substantial resources in developing, refining, and optimizing

the AS Platform since the company’s founding in 2008 and the AS Platform launch in 2010.

Because AlphaSense’s business relies on the search engine and user interface available on the AS

Platform, AlphaSense devoted significant time and effort to create a distinct, novel, and valuable

graphical user interface and a powerful, purpose-built financial search engine to attract and retain

customers.

        15.      AlphaSense is recognized as a market leader and innovator for its groundbreaking

search technology. For example, AlphaSense was recently named “Best Financial Research and

Data Company” for the second straight year by FinTech Breakthrough Awards. Ex. C; Ex. D.

        16.      Similarly, G2 (a website that focuses on reviewing business software) recently

recognized AlphaSense’s AS Platform as the premier platform for financial research based on

reviews from financial research analysts, chief investment officers, IR directors, competitive

intelligence managers, and other individuals with knowledge of the AS Platform. Ex. E. Moreover,

AlphaSense itself was awarded the title of distinguished leader in the fields of financial research,

market intelligence, market intelligence enterprise, and media monitoring. Ex. E.

        17.      In 2019, Frost & Sullivan, a renowned consulting firm that annually presents best

practices awards recognizing companies for outstanding achievement or superior performance,



                                                  4
NG-9J84MDUI 4825-6181-6296v20
awarded AlphaSense its “Technology Innovation Award.” In so doing, Frost & Sullivan, credited

AlphaSense with solving the automated search industry’s “qualitative data problem.” Ex. F at 3.

Prior to AlphaSense’s AS Platform, it was well known that, “[w]hile all business enterprises have

unique needs, most share the common challenge of managing large amounts of structured and

unstructured data. The lack of comprehensive automated data search systems and the inability to

extract highly relevant content based on users’ queries have remained chief concerns for

enterprises worldwide.” Ex. F at 3. To address these challenges, AlphaSense “introduced an AI-

powered search technology platform” that “leverages machine learning and natural language

processing (NLP) technology to automate the classification and extraction of unstructured data

from a mix of varied sources, such as public documents, internal documents, brokerage research,

trade journals, and news publications.” Ex. F at 3. The AS Platform “focuses on the needs

particular to knowledge professionals, thus creating a semantic search engine that empowers them

to find critical information efficiently instead of working manually to painstakingly connect those

data points.” Ex. F at 4. And, among other features evidencing AlphaSense’s “visionary

innovation,” Frost & Sullivan highlighted that the AS Platform “searches not only the exact search

term supplied by the user, but also synonyms tied to the business or financial subject matter” and

thus “enables comprehensive synonym recognition for themes, keywords, and complex terms that

do not form part of standard nomenclature.” Ex. F at 4.

        18.      The AS Platform may only be accessed by authorized users and under terms of

service that prohibit disclosure, copying or distribution of information available through the AS

Platform to persons not authorized to view such information.

        B.       AlphaSense’s ’675 Patent

        19.      On June 1, 2021, the United States Patent and Trademark Office issued the ’675

Patent, entitled “User Interface for Use with a Search Engine for Searching Financial Related

                                                5
NG-9J84MDUI 4825-6181-6296v20
Documents.” A true and correct copy of the ’675 Patent is attached hereto as Ex. A and

incorporated herein by reference.

        20.      The ’675 Patent, as embodied by the claims, provides novel, non-obvious methods

and systems for efficiently searching a voluminous number of financial documents primarily for

publicly traded companies using keyword and synonym proximity searching. The claimed

methods and systems produce an easy-to-use interface that enables the user to: (1) select a

matching document to quickly view complete sentence snippets within the document that have the

matching search keywords or synonyms; and (2) select a displayed snippet to allow the user to

view the snippet as it appears within the document and with its surrounding text. This allows the

user to quickly find and scan through important concepts in a large number of financial related

documents without the need for extensive manual research and without missing the user’s desired

documents.

        21.      The ’675 Patent claims technical solutions to problems that arise in the

development and implementation of search engines for financial documents. For example, the ’675

Patent identifies a number of technical drawbacks of prior art systems, including, for example:

        Conventional web search engines return links to entire documents in response to a
        search query consisting of keywords or phrases given by the user. In the financial
        domain, the end user is often a financial analyst who is researching the information
        source and looking for specific textual information within a specific contextual
        topic. Text search software is able to find specific keywords, but typically misses
        the many synonyms and alternative expressions that the user was not able to think
        about, or does not have time to go through one by one. For example, “sales growth”
        as a topic could be expressed as “revenue expansion”, “increasing customer
        demand” or any number of tens or even hundreds of combinations of synonyms,
        with phrases broken up within a sentence or across multiple sentences. Searching
        for each of those terms or all of those terms at once is not practical, as it would take
        a lot of time, would require referral to synonyms and may not return some or most
        of the actual sentences or paragraphs that one seeks. Traditional search engines can
        therefore either miss the relevant and important items of interest, or bring too many
        documents that contain the same keywords but in the wrong context, in effect
        rendering the search useless. Also, financial analysts are often evaluating whether


                                                   6
NG-9J84MDUI 4825-6181-6296v20
          the text expressions are positive or negative for the company’s stock price, but
          traditional search engines do not allow the analyst to search for text that is either
          positive or negative from the perspective of the price of the company's stock. In
          addition, the analyst would like to know if the statement was made earlier, is a
          recurring statement and if it refers to an event in the future.

          Thus, it is desirable to provide a method and a system for efficiently conducting
          contextual, uniqueness or recurring, tense and sentiment-aware deep search within
          a document, and it is to this end that the disclosure is directed.

Ex. A at 1:13–46.

          22.     The claims of the ’675 Patent are directed to patent-eligible, non-abstract ideas, as

the claims are directed to technical solutions to overcome at least the problems identified above.

For example, the claimed systems and methods enhance the process for searching for financial

documents, reviewing search results, and accessing documents of interest. Ex. A at 14:15 – 16:61.

As a result, the ’675 Patent claims inventive concepts that are significantly more than a patent-

ineligible, abstract idea. This was confirmed by the Examiner during prosecution of the application

that would issue as the ’675 Patent. Ex. G.

          23.    The ’675 Patent covers important innovations that have made the AlphaSense

Platform successful. From June 1, 2021 to the present, AlphaSense, when operating its AS

Platform to perform searches for its users, practices at least claim 1 of the ’675 Patent in the United

States.

          C.     The Accused Sentieo Platform

          24.    Approximately five years after AlphaSense launched its AS Platform, Sentieo

launched a “research platform that arms financial analysts with new ways to quickly search,

visualize, and interpret data allowing them to do deeper, faster research, spot business inflections

earlier, and generate better returns.” Ex. H, https://sentieo.com/news/fintech-innovator-sentieo-

launches-game-changing-data-search-technology/ (last accessed June 18, 2021). As shown below,

the search user interface and presentation of search results of the Sentieo Platform (launched in

                                                   7
NG-9J84MDUI 4825-6181-6296v20
2015) are strikingly similar to the search user interface and presentation of search results of the

AS Platform (launched in 2010):

                                           Sentieo Platform:




                                              AS Platform:




                                                8
NG-9J84MDUI 4825-6181-6296v20
        25.      Although document search results can be presented in many different ways, Sentieo

chose to build its user interface to present its search results in a substantially similar way to that of

the AS Platform, as shown below:

 A ‐ AlphaSense                                        B ‐ Sentieo




 C ‐ Fastcase                                          D ‐ Westlaw




 E ‐ Office 365/Sharepoint                             F ‐ University of Chicago Library




                                                   9
NG-9J84MDUI 4825-6181-6296v20
 G ‐ Google Scholar                                H ‐ LexisNexis




        26.      Further, the Sentieo Platform utilizes, among other things, functionality with

substantial similarity to AlphaSense’s “Smart Synonyms” functionality that is a key feature of

AlphaSense’s AS Platform. Sentieo refers to “Smart Synonyms” in its own webpage (despite the

fact that, in 2017, AlphaSense obtained a trademark registration from the USPTO for the term

“Smart Synonyms®”):




See Ex. I, https://sentieo.com/sentieo-the-gandalf-of-document-search-wizards/) (last accessed

June 30, 2021).

        27.      Furthermore, in March 2015, approximately five years after AlphaSense launched

the AS Platform, Sentieo included synonym lists in the Sentieo Platform that had striking similarity

to AlphaSense’s synonym list available at the time, including typographical errors, order of terms

listed, and other idiosyncrasies. Exemplary screenshots (taken on March 26, 2015) comparing the

AlphaSense synonym lists to the Sentieo synonym lists are reproduced side-by-side below.




                                                10
NG-9J84MDUI 4825-6181-6296v20
                     AlphaSense        Sentieo

 A – Inventory




 B – Seasonality




 C – Europe




                                  11
NG-9J84MDUI 4825-6181-6296v20
                     AlphaSense                                      Sentieo

 D – China




 E – Revenue




        28.      As shown in the above examples, even typographical errors in AlphaSense’s

synonym lists are reproduced verbatim in Sentieo’s synonym lists. For example, for the term

“inventory,” both AlphaSense and Sentieo include the term “stock piles,” which is a misspelling

of the word “stockpiles.” Further, AlphaSense’s synonym list for “Europe” includes a single

country: “Britain.” Likewise, Sentieo’s synonym list for “Europe” identifies a single country:

“Britain.” As another example, AlphaSense’s synonym list for “Revenue” lists a single pronoun:

“we oversold.” Likewise, Sentieo’s synonym list for “revenue” identifies a single pronoun: “we

oversold.” As a final example, like AlphaSense’s synonym list, Sentieo’s synonym list for

“Seasonality” includes “quarterly fluctuation,” but it does not include a number of related terms,


                                               12
NG-9J84MDUI 4825-6181-6296v20
such as monthly fluctuation, annual fluctuation, or even seasonal fluctuation. Similarly, Sentieo’s

synonym list for “Seasonality” includes only “quarterly fluctuation” and not any of the

aforementioned related terms.

        D.       Sentieo’s Access to the AS Platform

        29.      Access to and use of the secure portion of the AS Platform, located at

https://research.alpha-sense.com, was and continues to be subject to the contractual agreement set

forth in AlphaSense’s Terms of Use. This document was (and an updated version of it still is)

publicly      available.    (See,   http://web.archive.org/web/20150411070214/https://www.alpha-

sense.com/terms/).

        30.      As a precondition for use of AlphaSense’s AS Platform, individuals must accept

that AlphaSense’s “Terms of Use constitute a binding agreement between [the individual] and

AlphaSense.” http://web.archive.org/web/20150411070214/https://www.alpha-sense.com/terms/.

Moreover, the individuals accessing the AS Platform must “acknowledge that, as between

AlphaSense and [the individual accessing the AS Platform], all right, title and interest in any

AlphaSense Content, this Website and any other AlphaSense materials furnished or made available

as part of the Website, and all modifications and enhancements thereof, including, without

limitation, all rights under copyright and patent and other intellectual property rights, belong to

and are retained solely by AlphaSense or AlphaSense’s licensors and providers, as applicable.” Id.

        31.      Upon information and belief individuals employed or contracted by Sentieo (or

individuals shortly before their employment with Sentieo) have accessed the AS Platform, and

Sentieo has used the information gained by accessing the AS Platform in developing its Sentieo

Platform.




                                                 13
NG-9J84MDUI 4825-6181-6296v20
                                              COUNT I

                                  (Infringement of the ’675 Patent)

        32.      All preceding paragraphs are incorporated by reference as if fully restated herein.

        33.      Continuously since 2015 to the present, Sentieo has deployed, owned, maintained,

operated, and used a software platform for the financial services industry, which is accessible

through Sentieo’s website at www.sentieo.com and Sentieo’s web portal at https://user-

app.sentieo.com/. The Sentieo Platform is configured to, and has been used to, provide search

results that infringe at least one claim in AlphaSense’s ’675 Patent.

        34.      The following demonstrates infringement by Sentieo of claim 1 of the ’675 Patent,

based on Sentieo’s activities as of June 1, 2021 and continuing through to the present.

        35.      The preamble of claim 1 of the ’675 Patent states:

                 1.     A method for rendering information from a database on a user interface of
                 a remote computer, the method comprising:

        36.      From June 1, 2021 to the present, Sentieo, through its Sentieo Platform, has been

conducting search queries on behalf of its customers and thus has been, and currently is,

performing a method in the United States for rendering information from a database on a user

interface of a remote computer, which comprises the acts described below.

        37.      The first step of the method of claim 1 requires:

                 receiving a query from a user at the remote computer to search within the database,
                 wherein the database comprises a plurality of financial documents,

        38.      From June 1, 2021 to the present, the Sentieo Platform has been and is configured

to receive a query from a user at the remote computer to search within a database, wherein the

database comprises a plurality of financial documents.




                                                  14
NG-9J84MDUI 4825-6181-6296v20
Ex. J Sentieo Datasheet, available at https://sentieo.docsend.com/view/3df84tf at 1.

        39.      The first step of the method of claim 1 further requires:

                 wherein the user query includes:

                          information identifying a publicly traded company;

                          a first keyword distinct from the publicly traded company; and

                          a second keyword distinct from the first keyword and the publicly traded
                          company;

        40.      From June 1, 2021 to the present, the Sentieo Platform has been and is configured

to receive queries that include information identifying a publicly traded company, a first keyword

distinct from the publicly traded company, and a second keyword distinct from the first keyword

and the publicly traded company.




Ex. K, Sentieo Document Search, available at https://sentieo.com/product/document-search/.



                                                    15
NG-9J84MDUI 4825-6181-6296v20
        41.      The second, third, and fourth steps of the method of claim 1 requires:

                 determining a first similar topic for the first keyword;

                 determining a second similar topic for the second keyword;

                 executing a search based on the user query and the first similar topic and the
                 second similar topic;

        42.      From June 1, 2021 to the present, the Sentieo Platform has been and is configured

to determine a first similar topic for a first keyword and a second similar topic for a second

keyword, and to execute a search based on the user query and the first similar topic and the second

similar topic.




Ex. J Sentieo Datasheet, available at https://sentieo.docsend.com/view/3df84tf at 1.

        43.       The fifth step of the method of claim 1 requires:

                 generating search results in response to executing the search, wherein the search
                 results include financial documents associated with the publicly traded company
                 in the query and that contain identified snippets of text from within the financial
                 documents, wherein the identified snippets comprise a complete sentence,


                                                  16
NG-9J84MDUI 4825-6181-6296v20
                 wherein the snippet of text is identified when the first keyword or the first similar
                 topic appears within a defined maximum distance from the second keyword or the
                 second similar topic in a searched financial document including when the first
                 similar topic appears within the defined maximum distance from the second
                 similar topic in the searched financial document;

        44.      From June 1, 2021 to the present, the Sentieo Platform has been and is configured

to generate search results in response to executing the search wherein the search results include

financial documents associated with the publicly traded company in the query and that contain

identified snippets of text from within the financial documents, wherein the identified snippets

comprise a complete sentence, and wherein the snippet of text is identified when the first keyword

or the first similar topic appears within a defined maximum distance from the second keyword or

the second similar topic in a searched financial document including when the first similar topic

appears within the defined maximum distance from the second similar topic in the searched

financial document.




“Sentieo - How to Be More Productive in Your Fundamental Research Workflow,” available at

https://www.youtube.com/watch?v=ggDkHcUpVQ8 (last accessed June 18, 2021).

                                                  17
NG-9J84MDUI 4825-6181-6296v20
        45.      The sixth step of the method of claim 1 requires:

                 causing to render, on a viewing portion of the user interface, content from the
                 generated search results, wherein the rendered content includes:

                          a list of identified financial documents for selection by the user, wherein the
                          list of identified financial documents is associated with the publicly traded
                          company, and at least one document includes content provided by the
                          publicly traded company;

                          a plurality of the identified snippets for selection by the user,

                                  wherein the plurality of the identified snippets is displayed in
                                  response to a selection of a financial document by the user from the
                                  list of identified financial documents,

                                  wherein the plurality of the identified snippets is from the user
                                  selected financial document;

                          text surrounding and containing a user selected snippet from the user
                          selected financial document,

                                  wherein at least a portion of the user selected snippet is
                                  automatically identified or automatically displayed differently on
                                  the user interface from the text surrounding the user selected
                                  snippet, wherein the text surrounding the user selected snippet is
                                  displayed in a same pane of the user interface with the at least a
                                  portion of the user selected snippet, wherein the text surrounding the
                                  user selected snippet is not identified as one of the plurality of the
                                  identified snippets,

                                  wherein the at least a portion of the user selected snippet is displayed
                                  within the text surrounding the user selected snippet; and

                          a stock ticker or a name of the publicly traded company.

        46.      From June 1, 2021 to the present, the Sentieo Platform has been and is configured

to cause to render, on a viewing portion of the user interface, content from the generated search

results, wherein the rendered content includes: a list of identified financial documents for selection

by the user, wherein the list of identified financial documents is associated with the publicly traded

company, and at least one document includes content provided by the publicly traded company;

and a plurality of the identified snippets for selection by the user, wherein the plurality of the


                                                    18
NG-9J84MDUI 4825-6181-6296v20
identified snippets is displayed in response to a selection of a financial document by the user from

the list of identified financial documents, wherein the plurality of the identified snippets is from

the user selected financial document; and text surrounding and containing a user selected snippet

from the user selected financial document, wherein at least a portion of the user selected snippet

is automatically identified or automatically displayed differently on the user interface from the text

surrounding the user selected snippet, wherein the text surrounding the user selected snippet is

displayed in a same pane of the user interface with the at least a portion of the user selected snippet,

wherein the text surrounding the user selected snippet is not identified as one of the plurality of

the identified snippets, wherein the at least a portion of the user selected snippet is displayed within

the text surrounding the user selected snippet; and a stock ticker or a name of the publicly traded

company.




“Sentieo - How to Be More Productive In Your Fundamental Research Workflow,” available at

https://www.youtube.com/watch?v=ggDkHcUpVQ8 (last accessed June 18, 2021).



                                                  19
NG-9J84MDUI 4825-6181-6296v20
“Sentieo - How to Be More Productive In Your Fundamental Research Workflow,” available at

https://www.youtube.com/watch?v=ggDkHcUpVQ8 (last accessed June 18, 2021).

        47.      As a direct and proximate consequence of Sentieo’s infringement of AlphaSense’s

’675 Patent, AlphaSense has suffered damages in an amount not yet determined for which

AlphaSense is entitled to relief.

        48.      Unless restrained by the Court, Sentieo will continue to infringe AlphaSense’s ’675

Patent and thereby cause irreparable harm to AlphaSense, because, among other things, Sentieo’s

infringement has forced AlphaSense to lower its prices in order to compete against Sentieo’s

infringing product. Moreover, there is a high likelihood that AlphaSense will prevail on the merits,

the balance of hardships favors AlphaSense, and the public interest would not be harmed if the

Court were to enjoin Sentieo from infringing the ’675 Patent.

                                     PRAYER FOR RELIEF

        WHEREFORE, AlphaSense prays for judgment in its favor and against Sentieo as follows:



                                                 20
NG-9J84MDUI 4825-6181-6296v20
        A.       Entry of judgment that the Sentieo has infringed one or more claims of the ’675
                 Patent;

        B.       Entry of an order that preliminarily and/or permanently enjoins Sentieo and its
                 representatives, assigns or successors, including any subsidiaries, parents,
                 divisions, agents, servants, or employees thereof, and/or those in privity with
                 Sentieo from infringing the claims of the ’675 Patent;

        C.       To the extent calculable, an award of compensatory damages for AlphaSense as a
                 result of Sentieo’s patent infringement, as provided in 35 U.S.C. § 284, the extent
                 of which will be determined at trial, but in no event less than a reasonable royalty,
                 together with interest and costs; and

        D.       A determination that, pursuant to 35 U.S.C. § 285, this is an exceptional case and
                 that AlphaSense be awarded its reasonable attorney’s fees.




                                                  21
NG-9J84MDUI 4825-6181-6296v20
Dated: July 9, 2021.

                                     YOUNG CONAWAY STARGATT
                                     & TAYLOR, LLP

                                     /s/ Adam W. Poff
                                     Adam W. Poff (No. 3990)
                                     Rodney Square
                                     1000 North King Street
                                     Wilmington, DE 19801
                                     (302) 571-6600
                                     apoff@ycst.com


                                     MCKOOL SMITH, P.C.
                                     John B. Campbell
                                     jcampbell@McKoolSmith.com
                                     John F. Garvish, II
                                     jgarvish@McKoolSmith.com
                                     Matthew T. Cameron
                                     mcameron@mckoolsmith.com
                                     303 Colorado Street, Suite 2100
                                     Austin, TX 78701
                                     Telephone: (512) 692-8700
                                     Facsimile: (512) 692-8744

                                     Alan P. Block
                                     ablock@mckoolsmith.com
                                     300 S. Grand Avenue, Suite 2900
                                     Los Angeles, California 90071
                                     Telephone (213) 694-1200
                                     Facsimile (213 694-1234

                                     ATTORNEYS FOR PLAINTIFFS
                                     ALPHASENSE OY AND
                                     ALPHASENSE, INC.




                                22
NG-9J84MDUI 4825-6181-6296v20
